[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 9, 2006
                              No. 05-10788                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00292-CR-KOB-JEO

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WINSTON TYRONE ROBINSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (May 9, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     In July 2004, Winston Tyrone Robinson was indicted for possession of a
firearm by a convicted felon on October 5, 2001, in violation of 18 U.S.C. §

922(g)(1). Prior to trial, the Government moved the district court in limine to limit

Robinson’s presentation to the jury of evidence relating to Robinson’s state of

mind and in support of an entrapment-by-estoppel defense. At the hearing on the

motion, the Government contended that although Robinson had received pardons

for his previous felony convictions, the first pardon, in 1997, did not specifically

restore his right to carry a firearm, and the second pardon, in 2003, was irrelevant

because it came long after he committed the instant offense. After hearing what

Robinson had to say, the court granted the Government’s motion.

      Robinson thereafter pled guilty to the charged offense under a plea

agreement in which he waived his right to appeal his sentence (with exceptions not

relevant here) but reserved the right to challenge the court’s decision granting the

Government’s motion in limine. The court then sentenced Robinson to a prison

term of 30 months. He now appeals both his conviction and sentence.

      Robinson challenges his conviction on the ground that the court abused its

discretion when it granted the Government’s motion to exclude his presentation of

evidence that would have shown that he had no intention to violate the law but,

instead, tried to comply with the law by receiving a pistol permit and a pardon of

his prior offense. We are not persuaded.



                                           2
      Section 922(g) states that it is unlawful for a person who has been convicted

of a felony in any court to possess a firearm “in or affecting [interstate]

commerce.” 18 U.S.C. § 922(g)(1). Because possession of a firearm by a

convicted felon, under § 922(g), is a strict liability offense, the defendant's state of

mind usually is irrelevant. United States v. Bell, 214 F.3d 1299, 1300 (11th Cir.

2000). Nonetheless, entrapment-by-estoppel may be interposed as a defense to a

charge of violating § 922. United States v. Funches, 135 F.3d 1405, 1407 (11th

Cir. 1998). A defendant is excused from criminal liability under such defense

where “a government official incorrectly informs a defendant that certain conduct

is legal, the defendant believes the government official and is then prosecuted for

acting in conformity with the official's advice.” United States v. Johnson, 139 F.3d

1359, 1365 (11th Cir. 1998). If this defense is asserted for the commission of a

federal crime, the defendant must have relied upon a statement by an official or

agent of the federal government. Funches, 135 F.3d at 1407.

      Robinson failed to establish the elements of the defense of entrapment-by-

estoppel. Consequently, the court did not abuse its discretion in granting the

Government’s motion in limine, and his conviction is affirmed.

      Robinson challenges his sentence on the ground that the court clearly erred

in denying him a three-level reduction of his base offense level for acceptance of



                                            3
responsibility, instead of the two-level reduction that he was granted. He presents

this challenge despite the appeal waiver that was part of his plea agreement. We

review an appeal-of-sentence waiver provision de novo. United States v. Weaver,

275 F.3d 1320, 1333 n.21 (11th Cir. 2001). Sentence-appeal waivers are valid if

they are entered into knowingly and voluntarily, with the defendant aware both that

he had a right to appeal his sentence and that he was giving up that right. United

States v. Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). To show that Robinson’s

waiver was knowing and voluntary, the Government had to show either that: (1)

the sentencing court questioned Robinson regarding the waiver during the plea

colloquy; or (2) the record indicates that he understood the significance of the

waiver. Id. at 1351.

      We conclude that the waiver in this case (of the ground here asserted) is

enforceable. We therefore do not address the question of whether the court should

have granted the base-offense-level reduction he requested.

      Robinson’s conviction and sentence are

      AFFIRMED.




                                          4